DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 20-24, & 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fish (US Pub. No. 2007/0088723 A1).
In respect to Claim 1, Fish teaches:
a computer-implemented method comprising: causing display of events that correspond to results of a query in a table comprising rows and columns of cells that display values of event attributes that are associated with the events, wherein the columns correspond to the event attributes, and the rows correspond to the events; (Fish teaches [FIG. 1A display of fields and events.)
determining a reference event attribute of the event attributes based on a data object that defines supplemental values; (Fish [FIG. 1A])
and based on a selection of an interface element corresponding to the data object, causing a column of cells that display the supplemental values to be added to the displayed columns, the supplemental values mapped to the events for the column using corresponding ones of the values of the reference event attribute, wherein the column includes an interactive region that corresponds to at least one of the supplemental values and is selectable to add at least one command to the query (Fish illustrates [FIG. 4D] a table with interactive regions for user queries.)
As per Claim 2, Fish teaches:
wherein a supplemental value of the column is displayed in a row of the table corresponding to a respective event that the supplemental value is mapped to using a value of the reference event attribute that is associated with the respective event (Fish [FIG. 4D])
As per Claim 3, Fish teaches:
wherein a supplemental value of the column is displayed in a row of the table corresponding to a respective event that the supplemental value is mapped to using a value of the reference event attribute that is associated with the respective event (Fish [FIG. 4D])
As per Claim 4, Fish teaches:
wherein the columns further comprise a given column including a given interactive region that corresponds to at least one of values of the event attributes that are associated with the events and is selectable to add at least one command to the query (Fish [FIG. 4D])
As per Claim 5, Fish teaches:
comprising based on the selection of the interface element, causing the query to be updated to include one or more commands, the updated query being executable to return search results comprising events associated with values of a supplemental field for the events that corresponds to the column (Fish [FIG. 4D])
As per Claim 6, Fish teaches:
wherein reference event attributes are identified based on an analysis of the data object, and the method further comprises causing presentation of the reference event attributes as interface elements that are selectable to cause corresponding columns to be added to the displayed columns, the interface element being one of the interface elements (Fish [0021])
As per Claim 7, Fish teaches:
wherein each of the supplemental values are determined from the data object using a common combination type that is user specified and defines how the supplemental values mapped to the events (Fish [0021])
As per Claim 8, Fish teaches:
wherein each of the supplemental values are determined from the data object using a join combination type that defines how the supplemental values mapped to the events (Fish [FIG. 4D])
As per Claim 9, Fish teaches:
wherein each of the supplemental values are determined from the data object using a lookup combination type that defines how the supplemental values mapped to the events (Fish [0126])
As per Claim 10, Fish teaches:
identifying a combination type preconfigured for the data object prior to the display of the events and the determining of the reference event attribute; and based on the identifying, using the combination type that defines how the supplemental values are mapped to the events to determine the supplemental values (Fish [FIG. 4D])
As per Claim 11, Fish teaches:
wherein a supplemental value of the supplemental values is extracted from data in a relational database identified by the data object (Fish [0002])
As per Claim 12, Fish teaches:
wherein a supplemental value of the supplemental values is extracted from a lookup table identified by the data object (Fish [0126])
As per Claim 13, Fish teaches:
wherein a supplemental value of the supplemental values is extracted from search results of a supplemental query identified by the data object (Fish [FIG. 4D])
As per Claim 14, Fish teaches:
wherein the causing of the column to be added to the displayed columns comprises causing execution of a supplemental query associated with the data object, a supplemental value of the supplemental values being from search results of the supplemental query (Fish [FIG. 4D])
As per Claim 15, Fish teaches:
causing an additional column of cells that display additional supplemental values defined by the data object to be added to the displayed columns, the additional supplemental values mapped to the events for the additional column using corresponding ones of the values of the reference event attribute, wherein the additional column includes an interactive region that corresponds to at least one of the additional supplemental values and is selectable to add at least one command to the query (Fish [FIG. 4D, 0021])
As per Claim 16, Fish teaches:
wherein the supplemental values are of a supplemental field for the events, the supplemental field being defined by the data object (Fish [FIG. 4D])
As per Claim 17, Fish teaches:
causing presentation of the supplemental fields based on the determining of the reference event attribute; receiving a selection of a subset of the presented supplemental fields; and based on the selection of the subset, performing the causing of the column of cells to be added to the displayed columns (Fish [FIG. 4D, 0021])

Claims 20-24 are the media claims corresponding to method claims 1 & 14-17 respectively, therefore are rejected for the same reasons noted previously.

Claims 26-30 are the system claims corresponding to method claims 1& 14-17 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 18-19 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        April 20, 2021